Supreme Court of Florida
                                   ____________

                                  No. SC17-1822
                                  ____________


  IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                     REPORT 2017-07.

                                November 21, 2018

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to standard criminal jury

instructions 3.6(f) (Justifiable Use of Deadly Force) and 3.6(g) (Justifiable Use of

Non-Deadly Force), and asks that the Court authorize the amended standard

instructions for publication and use. We have jurisdiction. See art. V, § 2(a), Fla.

Const.

      The Committee filed its report proposing amendments to standard criminal

jury instructions 3.6(f) and 3.6(g). The proposals were published in The Florida

Bar News. One comment was received by the Committee from the Florida Public

Defender Association (FPDA). The Committee disagreed with the comment and

declined to modify its proposals as suggested by the FPDA.
      Following the filing of the Committee’s report, the Court published the

proposals for comment. One comment was filed with the Court from the FPDA.

In its comment, the FPDA raised two issues pertaining to both instructions 3.6(f)

and 3.6(g), and one issue limited to the instruction on deadly force. First, the

FPDA disagreed with the Committee’s proposal to limit the forcible felony

language of section 776.013(1), Florida Statutes (2018), by adding the language

“against [himself] [herself] [or] [another].” The FPDA pointed out that such

language is not included in the statute, and the instruction would not make sense

because some forcible felonies are not committed against another person. Second,

the FPDA argued that the common law “castle doctrine” 1 should be added to cover



       1. Florida has long recognized the common law “castle doctrine,” “which
stands for the proposition that a person’s dwelling house is a castle of defense for
himself and his family, and an assault on it with intent to injure him or any lawful
inmate of it may justify the use of force as protection, and even deadly force if
there exist reasonable and factual grounds to believe that unless so used, a felony
would be committed.” Falco v. State, 407 So. 2d 203, 208 (Fla. 1981). Although
the common law “castle doctrine” was originally limited to the privilege of
nonretreat from the home, Weiand v. State, 732 So. 2d 1044, 1049 (Fla. 1999), it
has also been extended to business premises. Redondo v. State, 380 So. 2d 1107,
1110-11 (Fla. 3d DCA 1980) (“In our view, business or employment premises
should enjoy the same sanctity as a home for self defense purposes as in each
instance the person attacked has a proprietary or near proprietary interest in the
place where he is assaulted which is cloaked with a certain privacy
protection . . . .”), quashed in part on other grounds, 403 So. 2d 954 (Fla. 1981);
see Frazier v. State, 681 So. 2d 824, 825 (Fla. 2nd DCA 1996) (agreeing with the
Third District Court of Appeal that the “castle doctrine” “extends to protect
persons in their place of employment while they are lawfully engaged in their
occupation”).


                                         -2-
those situations in which the defendant is in his place of business and was engaged

in criminal activity. Last, the FPDA opposed the Committee’s proposal to add the

word “unnecessarily” to the instruction pertaining to section 776.041(2)(a), Florida

Statutes (2018). We agree with the FPDA on this latter point and delete

“unnecessarily” from the Committee’s proposal. However, we request that the

Committee further consider the FPDA’s comment as it pertains to the castle

doctrine, and, if appropriate, submit a report proposing additional amendments to

instruction 3.6(f).

      We authorize the publication and use of instructions 3.6(f) and 3.6(g) as

modified by the Court. Significant changes to the instructions are discussed below.

      First, both instructions 3.6(f) and 3.6(g) are modified to be consistent with

statutory changes to section 776.013(1), Florida Statutes (2018), as enacted in

chapter 2017-77, section 1, Laws of Florida. In addition, with regard to those

portions of each instruction pertaining to the situation where the defendant acted in

response to the imminent commission of a forcible felony, as listed in section

776.08, Florida Statutes (2018), the Court has added an italicized note to trial

judges clarifying that the instruction may need to be modified if the forcible felony

at issue is not a crime against a person. Whether a person may justifiably use force

in response to a forcible felony that is not directed at a person is an issue that is not

properly before this Court. Also, the italicized note to trial judges citing section


                                          -3-
776.041(1) is expanded to explain that the forcible felony instruction should only

be given in cases where the defendant is charged with either an independent

forcible felony or felony murder if the underlying felony is an independent forcible

felony. See In re Standard Jury Instructions in Criminal Cases-Report 2014-06,

191 So. 3d 411, 412 (Fla. 2016).

      Next, instruction 3.6(f) is further modified as follows: (1) the paragraph

beginning “It is a defense to the crime[s] of ” at the beginning of the instruction

now includes the phrase “including lesser-included offenses”; (2) an explanatory

note to trial judges is added addressing the fact that there are a number of statutes

that pertain to the justifiable use of force; and (3) a new section is added to “inform

the jury how to evaluate cases in which there is evidence that the defendant was

engaged in criminal activity or was in a place that he or she had no right to be”

because in those cases there is a duty to retreat before using deadly force.

      Lastly, with regard to instruction 3.6(g), the following additional

modifications are made: (1) the language “[or] the imminent commission of

(applicable forcible felony listed in § 776.08, Fla. Stat.) against [himself] [herself]

[or] [another]” is added to the sentence pertaining to justification of nondeadly

force in defense of a person against the imminent use or threat of imminent use of

unlawful force; (2) an explanatory note is added to the instruction for “aggressor”

under section 776.041(1), Florida Statutes, that it should only be given in cases


                                          -4-
where the defendant is charged with either an independent forcible felony or felony

murder, if the underlying felony is an independent forcible felony; and (3) two new

provisions are to be given if applicable, pertaining to “prior threats” and “specific

act of victim known by defendant.”

      Having considered the Committee’s report, we authorize the amended

instructions with our modifications, as set forth in the appendix to this opinion, for

publication and use. 2 New language is indicated by underlining, and deleted

language is indicated by struck-through type. We caution all interested parties that

any comments associated with the instructions reflect only the opinion of the

Committee and are not necessarily indicative of the views of this Court as to their

correctness or applicability. In authorizing the publication and use of these

instructions, we express no opinion on their correctness and remind all interested

parties that this authorization forecloses neither requesting additional or alternative

instructions nor contesting the legal correctness of the instructions. The

instructions as set forth in the appendix shall become effective when this opinion

becomes final.


       2. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at www.floridasupremecourt.org
/jury_instructions/instructions.shtml. We recognize that there may be minor
discrepancies between the instructions as they appear on the website and the
published versions of the instructions. Any discrepancies as to instructions
authorized for publication and use after October 25, 2007, should be resolved by
reference to the published opinion of this Court authorizing the instruction.

                                         -5-
      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR REHEARING/CLARIFICATION.
NOT FINAL UNTIL THIS TIME PERIOD EXPIRES TO FILE A
REHEARING/CLARIFICATION MOTION AND, IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge F. Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Bart Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner

Carlos J. Martinez, Public Defender, and John Eddy Morrison, Assistant Public
Defender, Eleventh Judicial Circuit, on behalf of Florida Public Defender
Association, Inc., Miami, Florida,

      Responding with Comments




                                       -6-
                                   APPENDIX


        3.6(f) JUSTIFIABLE [USE] [OR] [THREATENED USE] OF DEADLY
                                  FORCE

       Because there are many statutes applicable to self-defense, give only those
parts of the instructions that are required by the evidence. However, unless the
evidence establishes the force or threat of force was deadly or non-deadly as a
matter of law, both 3.6(f) and 3.6(g) must be given. Mathis v. State, 863 So. 2d 464
(Fla. 1st DCA 2004). Only the discharge of a firearm, whether accidental or not,
has been deemed to be the use of deadly force as a matter of law. Hosnedl v. State,
126 So. 3d 400 (Fla. 4th DCA 2013).

       Read in all cases.
       It is a defense to the crime[s] of (name[s] of relevant crime[s], including
lesser-included offenses) if the actions of (defendant) constituted the justifiable
[use] [or] [threatened use] of deadly force. “Deadly force” means force likely
to cause death or great bodily harm.

      Definition.
      “Deadly force” means force likely to cause death or great bodily harm.

        Both Chapter 776 and § Section 782.02, Fla. Stat., and many statutes within
Chapter 776 address the justifiable use of deadly force, however, § 782.02, Fla.
Stat., does not address the concept of stand-your-ground/no duty to retreat.
Additionally, § 776.013(1), Fla. Stat., covers the situation where the defendant was
in a dwelling and had the right to be there while § 776.012(1), and §776.031(2),
Fla. Stat., cover other situations. The Committee advises lawyers and judges to use
great caution in deciding which statute or statutes apply.

      Give if applicable. § 782.02, Fla. Stat.
      The use of deadly force is justifiable if the defendant(defendant)
reasonably believed that the force was necessary to prevent imminent death or
great bodily harm to [himself] [herself] while resisting:

      1.     another’s attempt to murder [him] [her], or

      2.     any attempt to commit (applicable felony) upon [him] [her], or



                                        -7-
      3.      any attempt to commit (applicable felony) upon or in any dwelling
              house in which [he] [she] was present occupied by [him] [her].
       Give the elements of the applicable felony that defendant alleges victim
attempted to commit, but omit any reference to burden of proof. See Montijo v.
State, 61 So. 3d 424 (Fla. 5th DCA 2011).

       Give if applicable. §§ 776.012(2), 776.031(2), Fla. Stat. Defendant not in a
dwelling or residence or defendant was in a dwelling or residence but had no right
to be there. Where appropriate, the court should state or define the applicable
criminal activity that the defendant may have been engaged in.
       (Defendant) was justified in [using] [or] [threatening to use] deadly force
if [he] [she] reasonably believed that such [force] [or] [threat of force] was
necessary to prevent [imminent death or great bodily harm to [himself]
[herself] [or] [another] [or] [the imminent commission of (applicable forcible
felony listed in § 776.08, Fla. Stat.) against [himself] [herself] [or another]]. If
(defendant) was not otherwise engaged in criminal activity and was in a place
[he] [she] had a right to be, then [he] [she] had no duty to retreat and had the
right to stand [his] [her] ground.
       Give the elements of the applicable forcible felony that defendant alleges
victim was about to commit, but omit any reference to burden of proof. See Montijo
v. State, 61 So. 3d 424 (Fla. 5th DCA 2011). The instruction may need to be
modified in the event that the forcible felony at issue is not a crime against a
person.

       Give the paragraph below when there is evidence that the defendant was
engaged in criminal activity or was not in a place where he or she had a right to
be, which means there was a duty to retreat. Morgan v. State, 127 So. 3d 708 (Fla.
5th DCA 2013). Where appropriate, the court should state or define the applicable
criminal activity that the defendant may have been engaged in.
       If (defendant) was otherwise engaged in criminal activity or was not in a
place [he] [she] had a right to be, then the [use] [or] [threatened use] of deadly
force was not justified unless [he] [she] used every reasonable means within
[his] [her] power and consistent with [his] [her] own safety to avoid the danger
before resorting to the [use] [or] [threatened use] of deadly force. The fact
that the defendant was wrongfully attacked cannot justify [his] [her] [use] [or]
[threatened use] of deadly force, if, by retreating, [he] [she] could have
avoided the need to [use] [or] [threaten to use] deadly force. However, if
(defendant) was placed in a position of imminent danger of death or great
bodily harm and it would have increased [his] [her] own danger to retreat,
then [his] [her] [use] [or] [threatened use] of deadly force was justifiable.


                                       -8-
       Give if applicable. § 776.013(1), Fla. Stat. Defendant in a dwelling or
residence and had a right to be there.
       If (defendant) was in a [dwelling] [residence] in which [he] [she] had a
right to be, [he] [she] had no duty to retreat and had the right to stand [his]
[her] ground and use [or] [threaten to use] force, including deadly force if [he]
[she] reasonably believed that such conduct was necessary to prevent
imminent death or great bodily harm to [himself] [herself] [or] [another] [or]
[the imminent commission of (applicable forcible felony listed in § 776.08, Fla.
Stat.)] against [himself] [herself] [or] [another].
       Give the elements of the applicable forcible felony that defendant alleges
victim was about to commit, but omit any reference to burden of proof. See Montijo
v. State, 61 So. 3d 424 (Fla. 5th DCA 2011). The instruction may need to be
modified in the event that the forcible felony at issue is not a crime against a
person.

       Force in resisting a law enforcement officer. § 776.051(1), Fla. Stat.
       A person is not justified in [using force] [or] [threatening to use force] to
resist an arrest by a law enforcement officer, or to resist a law enforcement
officer who is engaged in the execution of a legal duty, if the law enforcement
officer was acting in good faith and he or she is known, or reasonably appears,
to be a law enforcement officer.

      Give if applicable.
      However, if an officer uses excessive force to make an arrest, then a
person is justified in the [use] [or] [threatened use] of reasonable force to
defend [himself] [herself] (or another), but only to the extent [he] [she]
reasonably believes such [force] [or] [threat of force] is necessary. See
§ 776.012, Fla. Stat.; Ivester v. State, 398 So. 2d 926 (Fla. 1st DCA 1981);
Jackson v. State, 463 So. 2d 372 (Fla. 5th DCA 1985).

       Read in all cases.
       At the end of the last sentence of the paragraph below, there are two sets of
brackets. The words within the first set of brackets should be read if the jury is
instructed on either § 776.012(2), Fla. Stat., or § 776.031(2), Fla. Stat. The words
within the second set of brackets should be read if the jury is instructed on
§ 776.013(1), Fla. Stat.
       If the evidence is in dispute about whether the defendant was in a dwelling
or residence or whether the defendant had a right to be there or whether the
defendant was engaged in criminal activity, the trial judge must craft a special
instruction for the paragraph below.


                                        -9-
       In deciding whether (defendant) was justified in the [use] [or]
[threatened use] of deadly force, you must consider the circumstances by
which [he] [she] was surrounded at the time the [force] [or] [threat of force]
was used. The danger need not have been actual; however, to justify the [use]
[or] [threatened use] of deadly force, the appearance of danger must have
been so real that a reasonably cautious and prudent person under the same
circumstances would have believed that the danger could be avoided only
through the use of that [force] [or] [threat of force]. Based upon appearances,
(defendant) must have actually believed that the danger was real. However, the
defendant had no duty to retreat if [he] [she] was [not otherwise engaged in
criminal activity and was in a place where [he] [she] had a right to be] [was in
a dwelling or residence in which [he] [she] had a right to be].

       Presumption of fear (unlawful and forcible entry into dwelling, residence, or
occupied vehicle). Give if applicable. § 776.013(12), Fla. Stat.
       (Defendant) is presumed to have held a reasonable fear of imminent
peril of death or great bodily harm to [himself] [herself] [another] when
[using] [or] [threatening to use] defensive force that was intended or likely to
cause death or great bodily harm to another if:

            a.     The person against whom the defensive force was
                   [used] [or] [threatened to be used] was in the process
                   of unlawfully and forcefully entering, or had
                   unlawfully and forcibly entered, a dwelling, residence,
                   or occupied vehicle, or if that person had removed or
                   was attempting to remove another against that
                   person’s will from the dwelling, residence, or
                   occupied vehicle; and

            b.     (Defendant) knew or had reason to believe that an
                   unlawful and forcible entry or unlawful and forcible
                   act was occurring or had occurred.

      Exceptions to Presumption of Fear. § 776.013(23)(a)-(23)(d), Fla. Stat. Give
as applicable.
      The presumption of reasonable fear of imminent death or great bodily
harm does not apply if:

            a.     the person against whom the defensive force is [used]
                   [or] [threatened to be used] has the right to be in [or


                                       - 10 -
                  is a lawful resident of the [dwelling] [residence]]
                  [vehicle], such as an owner, lessee, or titleholder, and
                  there is not an injunction for protection from
                  domestic violence or a written pretrial supervision
                  order of no contact against that person; or

            b.    the person or persons sought to be removed is a child
                  or grandchild, or is otherwise in the lawful custody or
                  under the lawful guardianship of, the person against
                  whom the defensive force is [used] [or] [threatened to
                  be used]; or

            c.    the person who [uses] [or] [threatens to use] defensive
                  force is engaged in a criminal activity or is using the
                  [dwelling] [residence] [occupied vehicle] to further a
                  criminal activity; or

            d.    the person against whom the defensive force is [used]
                  [or] [threatened to be used] is a law enforcement
                  officer, who enters or attempts to enter a [dwelling]
                  [residence] [vehicle] in the performance of [his] [her]
                  official duties and the officer identified [himself]
                  [herself] in accordance with any applicable law or the
                  person [using] [or] [threatening to use] the force knew
                  or reasonably should have known that the person
                  entering or attempting to enter was a law
                  enforcement officer.

                  If requested, give definition of “law enforcement officer”
                  from § 943.10(14), Fla. Stat.

      § 776.013(4), Fla. Stat. § 776.013(5), Fla. Stat. Give if applicable.
      A person who unlawfully and by force enters or attempts to enter
another’s [dwelling] [residence] [occupied vehicle] is presumed to be doing so
with the intent to commit an unlawful act involving force or violence.

      “Dwelling” means a building or conveyance of any kind, including any
attached porch, whether the building or conveyance is temporary or
permanent or mobile or immobile, which has a roof over it, including a tent,
and is designed to be occupied by people lodging therein at night.


                                      - 11 -
     “Residence” means a dwelling in which a person resides either
temporarily or permanently or is visiting as an invited guest.

     “Vehicle” means a conveyance of any kind, whether or not motorized,
which is designed to transport people or property.

       Aggressor. § 776.041(1), Fla. Stat. Give if applicable and only in cases
where the defendant is charged with either: a) an independent forcible felony,
Martinez v. State, 981 So. 2d 449 (Fla. 2008); or b) felony murder, if the
underlying felony is an independent forcible felony, Cook v. State, 192 So. 3d 681
(Fla. 2d DCA 2016).
       However, the [use] [or] [threatened use] of deadly force is not justified if
you find that (defendant) was attempting to commit, committing, or escaping
after the commission of (applicable forcible felony listed in § 776.08, Fla. Stat.).
       Give the elements of the applicable forcible felony but omit any reference to
burden of proof. See Montijo v. State, 61 So. 3d 424 (Fla. 5th DCA 2011). The
instruction may need to be modified in the event that the forcible felony at issue is
not a crime against a person.
      Aggressor. § 776.041(2), Fla. Stat. Give if applicable.
      Gibbs v. State, 789 So. 2d 443 (Fla. 4th DCA 2001).
      However, the [use] [or] [threatened use] of deadly force is not justified if
you find that (defendant) used [force] [or] [the threat of force] to initially
provoke the [use] [or] [threatened use] of force against [himself] [herself],
unless:

      1.     Tthe [force] [or] [threat of force] asserted toward the
             defendant was so great that [he] [she] reasonably believed
             that [he] [she] was in imminent danger of death or great
             bodily harm and had exhausted every reasonable means to
             escape the danger, other than [using] [or] [threatening to
             use] deadly force on (victim).

             [or]

      2.     Iin good faith, (defendant) withdrew from physical contact
             with (victim) and clearly indicated to (victim) that [he] [she]
             wanted to withdraw and stop the [use] [or] [threatened use]
             of deadly force, but (victim) continued or resumed the [use]
             [or] [threatened use] of force.


                                       - 12 -
      Prior threats. Give if applicable.
      If you find that the defendant(defendant), who because of threats or
prior difficulties with (victim), had reasonable grounds to believe that [he]
[she] was in danger of death or great bodily harm at the hands of (victim), you
may consider this fact in determining whether the actions of the defendant
(defendant) were those of a reasonable person.

      Specific act of victim known by defendant. Give if applicable.
      If you find that at the time of the alleged (name[s] of relevant crime[s]),
(defendant) knew that (victim) had committed an act [or acts] of violence, you
may consider that fact in determining whether (defendant) reasonably believed
it was necessary for [him] [her] to [use] [or] [threaten to use] deadly force.

      Reputation of victim known by defendant. Give if applicable.
      If you find that (victim) had a reputation of being a violent and
dangerous person and that [his] [her] reputation was known to the
defendant(defendant), you may consider this fact in determining whether the
actions of the defendant(defendant) were those of a reasonable person in
dealing with an individual of that reputation.

       Reputation of victim not necessarily known by defendant (to show victim
acted in conformity with victim’s character). Give if applicable.
       If you find that (victim) had a reputation of being a violent and
dangerous person, you may consider this fact in determining whether [he]
[she] was the initial aggressor.

      Physical abilities. Read in all cases.
      In considering the issue of [self-defense] [defense of another], you may
take into account the relative physical abilities and capacities of the
defendant(defendant) and (victim).

       Read in all cases.
       If in your consideration of the issue of [self-defense] [defense of another]
you have a reasonable doubt on the question of whether the
defendant(defendant) was justified in the [use] [or] [threatened use] of deadly
force, you should find the defendant[him] [her] not guilty.

      However, if from the evidence you are convinced beyond a reasonable
doubt that the defendant(defendant) was not justified in the [use] [or]
[threatened use] of deadly force, you should find [him] [her] guilty if all the
elements of the charge have been proved.

                                      - 13 -
                                    Comments

      This instruction should be used for crimes committed on or after June 20,
2014. See Chapter 2014-195, Laws of FloridaJuly 1, 2017.

       A defendant may have knowledge of a victim’s prior specific acts of
violence because he or she was present during the occurrence of the specific acts or
because the defendant heard of the specific acts prior to the date of the alleged act
of self-defense. See Smith v. State, 606 So. 2d 641 (Fla. 1st DCA 1992).

      This instruction was adopted in 1981 and was amended in 1985 [477 So. 2d
985], 1999 [732 So. 2d 1044], 2000 [789 So. 2d 954], 2006 [930 So. 2d 612], 2008
[976 So. 2d 1081], 2010 [27 So. 3d 640], and 2016 [191 So. 3d 411], and 2018.



        3.6(g) JUSTIFIABLE [USE] [OR] [THREATENED USE] OF NON-
                          DEADLY FORCE


       Because there are many statutes applicable to self-defense, give only those
parts of the instructions that are required by the evidence. However, unless the
evidence establishes the force used was deadly or non-deadly as a matter of law,
both 3.6(f) and 3.6(g) must be given. Mathis v. State, 863 So. 2d 464 (Fla. 1st DCA
2004). Only the discharge of a firearm, whether accidental or not, has been
deemed to be the use of deadly force as a matter of law. Hosnedl v. State, 120 So.
3d 400 (Fla. 4th DCA 2013).

       Read in all cases.
       It is a defense to the crime[s] of (name[s] of relevant crime[s], including
lesser-included offenses) if the actions of (defendant) constituted the justifiable
[use] [or] [threatened] of non-deadly force. “Non-deadly” force means force
not likely to cause death or great bodily harm.

     Definition.
     “Non-deadly” force means force not likely to cause death or great bodily
harm.

      In defense of person. §§ 776.012(1), 776.013(1), Fla. Stat. Give if
applicable.



                                       - 14 -
       (Defendant) was justified in [using] [or] [threatening to use] non-deadly
force against (victim) and had no duty to retreat if [he] [she] reasonably
believed that such conduct was necessary to defend [himself] [herself]
[another] against [(victim’s) imminent use of unlawful force] [or] the
imminent commission of (applicable forcible felony listed in § 776.08, Fla. Stat.)
against [himself] [herself] [or] [another].
       Give the elements of the applicable forcible felony that defendant alleges
victim was about to commit, but omit any reference to burden of proof. See Montijo
v. State, 61 So. 3d 424 (Fla. 5th DCA 2011). The instruction may need to be
modified in the event that the forcible felony at issue is not a crime against a
person.

      In defense of property. § 776.031(1), Fla. Stat. Give if applicable.
      (Defendant) was justified in [using] [or] [threatening to use] non-deadly
force against (victim) and had no duty to retreat if:

      1.    (Victim) [was about to trespass] [or] [was trespassing] or
            [was about to wrongfully interfere] [or] [was wrongfully
            interfering] with land or personal property; and

      2.    The land or personal property was lawfully in (defendant’s)
            possession, or in the possession of a member of [his] [her]
            immediate family or household, or in the possession of some
            person whose property [he] [she] was under a legal duty to
            protect; and

      3.    (Defendant) reasonably believed that [his] [her] [use] [or]
            [threatened use] of force was necessary to prevent or
            terminate (victim’s) wrongful behavior.

       Presumption of fear (unlawful and forcible entry into dwelling, residence, or
occupied vehicle). Give if applicable. § 776.013(12), Fla. Stat.
       (Defendant) is presumed to have held a reasonable fear of imminent
peril of death or great bodily harm to [himself] [herself] [another] when
[using] [or] [threatening to use] defensive force if:

            a.     The person against whom the defensive force was
                   [used] [or] [threatened to be used] was in the process
                   of unlawfully and forcefully entering, or had
                   unlawfully and forcibly entered, a dwelling, residence,
                   or occupied vehicle, or if that person had removed or

                                       - 15 -
                  was attempting to remove another against that
                  person’s will from the dwelling, residence, or
                  occupied vehicle; and

            b.    (Defendant) knew or had reason to believe that an
                  unlawful and forcible entry or unlawful and forcible
                  act was occurring or had occurred.

      Exceptions to Presumption of Fear. §§ 776.013(23)(a)-(23)(d), Fla. Stat.
Give as applicable.
      The presumption of reasonable fear of imminent death or great bodily
harm does not apply if:

            a.    the person against whom the defensive force is [used]
                  [or] [threatened to be used] has the right to be in [or
                  is a lawful resident of the [dwelling] [residence]]
                  [vehicle], such as an owner, lessee, or titleholder, and
                  there is not an injunction for protection from
                  domestic violence or a written pretrial supervision
                  order of no contact against that person; or

            b.    the person or persons sought to be removed is a child
                  or grandchild, or is otherwise in the lawful custody or
                  under the lawful guardianship of, the person against
                  whom the defensive force is [used] [or] [threatened to
                  be used]; or

            c.    the person who [uses] [or] [threatens to use] defensive
                  force is engaged in a criminal activity or is using the
                  [dwelling] [residence] [occupied vehicle] to further a
                  criminal activity; or

            d.    the person against whom the defensive force is [used]
                  [or] [threatened to be used] is a law enforcement
                  officer, who enters or attempts to enter a [dwelling]
                  [residence] [vehicle] in the performance of [his] [her]
                  official duties and the officer identified [himself]
                  [herself] in accordance with any applicable law or the
                  person [using] [or] [threatening to use] the force knew
                  or reasonably should have known that the person
                  entering or attempting to enter was a law

                                     - 16 -
                   enforcement officer.
                   If requested, give definition of “law enforcement officer” from
                   § 943.10(14), Fla. Stat.

      §§ 776.013(4), 776.013(5), Fla. Stat. Give if applicable.
      A person who unlawfully and by force enters or attempts to enter
another’s [dwelling] [residence] [occupied vehicle] is presumed to be doing so
with the intent to commit an unlawful act involving force or violence.

      “Dwelling” means a building or conveyance of any kind, including any
attached porch, whether the building or conveyance is temporary or
permanent or mobile or immobile, which has a roof over it, including a tent,
and is designed to be occupied by people lodging therein at night.

     “Residence” means a dwelling in which a person resides either
temporarily or permanently or is visiting as an invited guest.

     “Vehicle” means a conveyance of any kind, whether or not motorized,
which is designed to transport people or property.

       Force in resisting a law enforcement officer. § 776.051(1), Fla. Stat.
       A person is not justified in [using] [or] [threatening to use] force to
resist an arrest by a law enforcement officer, or to resist a law enforcement
officer who is engaged in the execution of a legal duty, if the law enforcement
officer was acting in good faith and he or she is known, or reasonably appears,
to be a law enforcement officer.

       Give the following instruction if applicable.
       However, if an officer uses excessive force to make an arrest, then a
person is justified in the [use] [or] [threatened use] of reasonable force to
defend [himself] [herself] [another], but only to the extent [he] [she]
reasonably believes such force is necessary. See § 776.012, Fla. Stat.; Ivester v.
State, 398 So. 2d 926 (Fla. 1st DCA 1981); Jackson v. State, 463 So. 2d 372 (Fla.
5th DCA 1985).

       Read in all cases.
       In deciding whether (defendant) was justified in the [use] [or]
[threatened use] of non-deadly force, you must consider the circumstances by
which [he] [she] was surrounded at the time the [force] [or] [threat of force]
was used. The danger need not have been actual; however, to justify the [use]
[or] [threatened use] of non-deadly force, the appearance of danger must have

                                       - 17 -
been so real that a reasonably cautious and prudent person under the same
circumstances would have believed that the danger could be avoided only
through the use of that [force] [or] [threat of force], although as I have
previously explained, the defendant had no duty to retreat. Based upon
appearances, (defendant) must have actually believed that the danger was real.

       Aggressor. § 776.041(1), Fla. Stat. Give if applicable and only in cases
where the defendant is charged with either: a) an independent forcible felony,
Martinez v. State, 981 So. 2d 449 (Fla. 2008); or b) felony murder, if the
underlying felony is an independent forcible felony, Cook v. State, 192 So. 3d 681
(Fla. 2d DCA 2016).
       However, the [use] [or] [threatened use] of non-deadly force is not
justified if you find that (defendant) was attempting to commit, committing, or
escaping after the commission of a[n] (applicable forcible felony listed in
§ 776.08, Fla. Stat.).
       Give the elements of the applicable forcible felony but omit any reference to
burden of proof. Montijo v. State, 61 So. 3d 424 (Fla. 5th DCA 2011). The
instruction may need to be modified in the event that the forcible felony at issue is
not a crime against a person.
       Aggressor. § 776.041(2), Fla. Stat. Give if applicable.
       Gibbs v. State, 789 So. 2d 443 (Fla. 4th DCA 2001).
       However, the [use] [or] [threatened use] of non-deadly force is not
justified if you find that (defendant) used [force] [or] [the threat of force] to
initially provoke the [use] [or] [threatened use] of force against [himself]
[herself], unless:

      1.     Tthe [force] [or] [threatened force] asserted toward
             (defendant) was so great that [he] [she] reasonably believed
             that [he] [she] was in imminent danger of death or great
             bodily harm and had exhausted every reasonable means to
             escape the danger, other than using non-deadly force on
             (victim).

             [or]

      2.     Iin good faith, (defendant) withdrew from physical contact
             with (victim) and indicated clearly to (victim) that [he] [she]
             wanted to withdraw and stop the [use] [or] [threatened use]
             of non-deadly force, but (victim) continued or resumed the
             [use] [or] [threatened use] of force.

                                        - 18 -
       Prior threats. Give if applicable.
       If you find that (defendant), who because of threats or prior difficulties
with (victim), had reasonable grounds to believe that [he] [she] was in danger
of imminent use of unlawful force at the hands of (victim), you may consider
this fact in determining whether the actions of (defendant) were those of a
reasonable person.


       Specific act of victim known by defendant. Give if applicable.
       If you find that at the time of the alleged (name[s] of relevant crime[s]),
(defendant) knew that (victim) had committed an act [or acts] of violence, you
may consider that fact in determining whether (defendant) reasonably believed
it was necessary for [him] [her] to [use] [or] [threaten to use] non-deadly
force.

      Reputation of victim known by defendant. Give if applicable.
      If you find that (victim) had a reputation of being a violent and
dangerous person and that [his] [her] reputation was known to the
defendant(defendant), you may consider this fact in determining whether the
actions of the defendant(defendant) were those of a reasonable person in
dealing with an individual of that reputation.

       Reputation of victim not necessarily known by defendant (to show victim
acted in conformity with victim’s character). Give if applicable.
       If you find that (victim) had a reputation of being a violent and
dangerous person, you may consider this fact in determining whether [he]
[she] was the initial aggressor.

     Physical abilities. Read in all cases.
     In considering the issue of [self-defense] [defense of another] [defense of
property], you may take into account the relative physical abilities and
capacities of the defendant(defendant) and (victim).

      Read in all cases.
      If in your consideration of the issue of [self-defense] [defense of another]
[defense of property] you have a reasonable doubt on the question of whether
the defendant(defendant) was justified in the [use] [or] [threatened use] of non-
deadly force, you should find the defendant[him] [her] not guilty.

     However, if from the evidence you are convinced beyond a reasonable
doubt that the defendant(defendant) was not justified in the [use] [or]

                                      - 19 -
[threatened use] of non-deadly force, then you should find [him] [her] guilty if
all the elements of the charge have been proved.

                                    Comments

      This instruction should be used for crimes committed on or after June 20,
2014. See Chapter 2014-195, Laws of FloridaJuly 1, 2017.

       A defendant may have knowledge of a victim’s prior specific acts of
violence because he or she was present during the occurrence of the specific acts or
because the defendant heard of the specific acts prior to the date of the alleged act
of self-defense. See Smith v. State, 606 So. 2d 641 (Fla. 1st DCA 1992).

      This instruction was adopted in 1981 and was amended in 1985 [477 So. 2d
985], 1992 [603 So. 2d 1175], 2006 [930 So. 2d 612], 2007 [947 So. 2d 1159],
2008 [976 So. 2d 1081], 2010 [27 So. 3d 640], and 2016 [191 So. 3d 411], and
2018.




                                       - 20 -